COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 TIMOTHY EDWARD WHITINGTON,                    '
                                                              No. 08-13-00102-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                              432nd District Court
 STATE OF TEXAS,                               '
                                                            of Tarrant County, Texas
                                               '
                           State.
                                               '                (TC# 1284003R)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until October 29, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Wm. Reagan Wynn, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before October 29, 2013.

       IT IS SO ORDERED this 9th day of October, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.